Citation Nr: 0703945	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date for an award of service 
connection for post-traumatic stress disorder (PTSD), prior 
to February 2, 2004.

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2004, the RO granted the 
veteran's claim for service connection for PTSD, and assigned 
a 30 percent evaluation for it, effective February 2, 2004.  
The veteran disagreed with the assigned rating and the 
effective date of the award.  In a rating decision dated in 
March 2005, the RO denied a total rating based on individual 
unemployability due to service-connected disability.

The issues of entitlement to an initial evaluation in excess 
of 30 percent for PTSD, and entitlement to a total rating 
based on individual unemployability due to service-connected 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's claim for service connection for PTSD was 
received on February 2, 2004, more than one year following 
his discharge from service.  


CONCLUSION OF LAW

The criteria for an effective date for an award of service 
connection for PTSD, prior to February 2, 2004, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

The Board notes that there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The court has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

The Board concludes that no further action is necessary under 
the VCAA, since all evidence needed to adjudicate the claim 
for an earlier effective date for an award of service 
connection for PTSD is of record.

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

The veteran asserts that an earlier effective date should be 
assigned for the award of service connection for PTSD.  He 
has not specified the date on which he believes the claim 
should be granted.  

It is not disputed that the veteran submitted an informal 
claim for service connection for PTSD on February 2, 2004.  
The RO advised him in a letter dated the following month that 
he had to file a formal claim and complete the requisite 
form.  In June 2004, the veteran submitted VA Form 21-526, 
Veteran's Application for Compensation and/or Pension.  

Extensive VA medical records dated from 2002 to 2004 have 
been associated with the claims folder.  Other than the 
August 2004 VA psychiatric examination, the only reference to 
PTSD is contained in a May 2004 VA outpatient treatment 
clinic visit.  At that time, the veteran's spouse related 
that he was a different person upon his return from Vietnam.  
The veteran admitted to increased startle, nightmares, 
insomnia and avoidance of triggers.  A PTSD consult was 
discussed, but the veteran preferred to hold off at that 
time.  

In substance, the veteran argues that an earlier effective 
date should be assigned for the grant of service connection 
for PTSD.  However, as noted above, in order for the VA to 
award benefits, a claim must be filed.  Clearly, the veteran 
did not file a claim for service connection for PTSD until 
February 2, 2004.  No benefits may be authorized in the 
absence of a claim.  

Even if there were medical records showing PTSD prior to the 
effective date of the award, the Board notes that the 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  Rather, it must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (Since the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).  
Accordingly, there is no basis on which an earlier effective 
date for an award of service connection for PTSD may be 
assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law).  


ORDER

An effective date for an award of service connection for 
PTSD, prior to February 2, 2004, is denied.



REMAND

The veteran also asserts that a higher initial evaluation is 
warranted for PTSD, and that a total rating should be 
assigned.  The Court has also held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Here, the most recent VA psychiatric examination was 
conducted in August 2004, and the veteran has made 
evidentiary assertions that his condition was increased in 
severity since that time.  Consequently, the Board concludes 
that it must remand this case to accord the veteran a new 
examination.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Additionally, the Board notes that in correspondence received 
in December 2006, the veteran referred to treatment for PTSD 
at the VA medical center in Durham, North Carolina.  The 
Board points out that the most recent records from that 
facility are dated in 2004.  Thus, ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO should provide 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if his claims are granted, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 2004.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The psychiatrist should 
also describe how the symptoms of PTSD 
affect the appellant's social and 
industrial capacity.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score for the 
veteran's PTSD.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The veteran should be informed 
that a disability rating and an effective 
date will be assigned in the event of 
award of the benefits sought, as provided 
in Dingess.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


